IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009
                                     No. 09-50115
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CURTIS REUBEN WASHINGTON,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:02-CR-97-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Curtis Reuben Washington has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Washington has not filed a response.
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
section 2, of the Constitution limits federal court jurisdiction to actual cases and



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-50115

controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy
requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole – some ‘collateral consequence’ of the
conviction – must exist if the suit is to be maintained.” Id.
      Counsel asserts that there are no nonfrivolous issues relating to the
district court’s revocation of Washington’s supervised release and sentence of
seven months in prison.     During the pendency of this appeal, Washington
completed his seven-month term of imprisonment. The judgment imposed no
further supervised release term. Accordingly, there is no case or controversy for
this court to address, and this appeal is DISMISSED as moot. Counsel’s motion
to withdraw is DENIED as unnecessary.




                                        2